Atkinson, J.
The Civil Code, § 6138, declares: “No cause shall be carried to the Supreme Court upon any bill of exceptions, so long as the same is pending in the court below, unless the decision or judgment complained of, if it had been rendered as claimed by the plaintiff in error, would have been a final disposition of the cause, or final as to some material party thereto.” An action on a promissory note, in which persons not parties to the original action were made parties and *590ordered to interplead, and upon the trial of which the verdict of the jury consisted only of answers to certain questions propounded by the court in terms of section 5422 of the Civil Code, is still pending in the superior court where tried, until the judge shall have made a written judgment or decree upon the verdict; and the Supreme Court will not exercise jurisdiction of a writ of error, brought before the rendering of such judgment or decree, to reverse the judgment refusing a new trial. Leave, however, is granted to enter the official copy of the bill of exceptions retained in the superior court pendente lite; and direction is given accordingly. McGowan v. Lufburrow, 81 Ga. 358 (7 S. E. 314) ; Buford v. Kennedy, 85 Ga. 212 (11 S. E. 561).
June 23, 1915.
Complaint; from Haralson superior court.
J. M. McBride, for plaintiffs in error. M. J. Head, Griffith d; Matthews, and Hewlett, Dennis & Whitman, contra.

Writ of error dismissed, with direction.


All the Justices concur.